DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2018, 01/20/2020, and 04/29/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-2 recite the limitation “thermal insulation part.” It is unclear what structures comprise a thermal insulation part. Examiner suggests amending claims 1-2 to replace “thermal insulation part” with “thermal insulation.”
	Claim 2 recites the limitation “lower guide part.” It is unclear what structures comprise a lower guide part. Examiner suggests amending claim 2 to replace “lower guide part” with “lower guide.”

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a wire cut electric discharge machining apparatus, comprising arms with wire guides. The lower arm comprises a lower wire guide 
The closest prior art would be Yamane et al (US 2015/0108093). Yamane teaches a wire electric discharge machine comprising an upper and lower arm. The lower arm comprises a wire guide with a machine fluid ejection nozzle, an ejection connection pipe. However, the ejection connection pipe is not a hole in the arm nor is the ejection connection pipe lined with an insulation material. 
The second closest prior art would be Moro et al (US 6,150,626). Moro teaches a wire electric-discharge machine comprising an upper and lower arm. The lower arm comprises a wire guide with a machine fluid ejection nozzle, an ejection connection pipe. The pipe is connected to the lower guide through lower arm. However, the ejection connection pipe is not a hole in the arm nor is the ejection connection pipe lined with an insulation material. Moro is silent toward the material makeup of the pipe. 
The cited prior art does not disclose, teach, or suggest to one of ordinary skill, the claimed invention as a whole. 

Conclusion
	Examiner suggests Applicant schedule a meeting with Examiner to discuss changes to claims 1 and 2, which could possibly place the claims into conditions for allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761